Citation Nr: 1819197	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  07-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the issues on appeal for additional development in February 2011 and September 2013. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a TDIU are not met, and referral to the Director of Compensation Service for extraschedular consideration is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.

II.  Increased Rating for PTSD

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).
A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to that date; thus, DSM-IV is the governing directive.

	Facts

The Veteran filed a claim for an increase in December 2004.

Between April 2004 and January 2005 the Veteran generally reported that everything was going well.  He indicated his mood was good and he was doing well socially.

On January 3, 2005, the Veteran was seen on an emergency basis after he stopped taking his medications.  The Veteran reported that he had loaded a weapon and had considered shooting himself, but thought better of it and gave all of his weapons to a friend.  However, he reported that the urges had come and gone since.  He reported hypervigilance, mood swings, and irritability.  He appeared depressed, apathetic, and withdrawn, but had no evidence psychosis.  The Veteran consented to admission to a hospital.  He was discharged on January 7, 2005.

The Veteran was afforded a VA examination in January 2005.  The Veteran reported that the frequency, severity, and duration of his psychiatric symptoms were increased, though not as acutely as they had been earlier that month when he was admitted to a hospital after expressing suicidal ideation.  He reported that he was still anxious with poor concentration on a regular basis.  He denied any active suicidal ideation, but the examiner noted that the Veteran was actively suicidal two weeks prior.  At the time of the examination the Veteran was taking classes, but reported poor concentration.  He reported that he had some friends, but did not socialize much.  The Veteran recounted past incidents of violence and suicidal ideation.  He was not employed.  

On mental status examination, the Veteran was appropriately dressed and groomed.  He was alert and oriented in all spheres and was able to relate appropriately.  His speech was normal.  He had restricted affect.  The Veteran's thought process was somewhat restricted, though he had good coherence and logic, and his thought content was appropriate.  The examiner noted that the Veteran's most significant impairment was his difficulty with concentration.  The Veteran denied any hallucination or delusion, but reported some dissociative flashbacks.  He maintained eye contact.  The examiner noted that the Veteran had recent suicidal ideation with a plan, but the Veteran denied any current suicidal ideation or homicidal ideation.  The examiner noted some difficulty with short term memory.  The Veteran reported some panic attacks on an intermittent basis.  The examiner reported that the Veteran had struggled with depression and anxiety since leaving active duty service.  The Veteran reported some difficulty with impaired impulse control in the past, but it was under control at the time of the examination.  The Veteran had significant sleep impairment.  The examiner assessed a GAF of 55 and opined that the Veteran's social and school functioning had worsened since his last VA examination in April 2004, making it difficult for him to succeed with his current activities of daily living.

In March 2005 the Veteran was found medically disqualified for worldwide duty due to his PTSD and was discharged from the Air National Guard.

On September 20, 2005 VA mental health note the Veteran reported decreased concentration, increased nightmares, agitation, and active suicidality.  He stated that one week prior he held a loaded gun to his head and was thinking of killing himself; however, he decided not to do so, thinking that his nightmares would eventually stop.  At the time he had been working as a FedEx driver for about a month but had trouble concentrating.  He reported occasional racing thoughts.  He had no evidence of psychosis or delusion.  He agreed to admission to a hospital.  He was discharged from inpatient care on September 26, 2005. 

In May 2006 the Veteran reported increasing depression with some thoughts of self-harm, which he reported went away with increased medication.  In a later May 2006 VA mental health note the Veteran reported that he had discharged a firearm in his apartment; however, he reported that he was unaware of doing so at the time and thought that he might have been dreaming.  There was, however, no indication that the incident was related to the Veteran's PTSD and the Veteran's physicians directed him to stop taking Ambien.  The Veteran was not psychotic and denied any suicidal ideation.  

The Veteran was afforded a VA examination in January 2007.  At the time of the examination he was working part-time at FedEx and taking college courses.  The Veteran reported that he was experiencing nightmares once per week.  He reported sleeping eight hours but still experiencing "extreme fatigue."  He also reported minimal flashbacks and avoidance behavior.  He reported that he had stopped working at Circuit City due to irritability and grouchiness due to feeling over stimulated.  The Veteran mostly kept to himself and had withdrawn from his friends, except for those he could communicate with via the internet.  He denied missing any work due to his PTSD.  

On mental status examination, the Veteran was appropriately dressed and adequately groomed.  He was alert and oriented in all spheres and was able to engage in spontaneous conversation.  The examiner noted the Veteran was able to communicate without difficulty, but noted a slight decrease in processing speed as the Veteran spoke and a tendency to speak in a low volume.  The examiner stated that the Veteran's manner suggested dysphoria.  The Veteran denied suicidal ideation or any difficulty with impulse control.  The Veteran denied hallucinations, delusions, and obsessive or ritualistic tendencies, but reported some disassociation during flashbacks.  The Veteran's thought processes were logical and goal directed.  The examiner noted no evidence of cognitive decline.  The examiner assessed a GAF of 51 and noted that if it was later determined that the Veteran was ultimately unable to work or complete college level work, the GAF score would be lowered further.

In February 2007 the Veteran was let go from Circuit City because his sales were low, but there was no assertion that his PSTD symptoms played a role.  He denied suicidal ideation.  

In a March 2007 mental status examination, the Veteran's appearance, attitude and behavior were appropriate.  His thought process and content were intact and relevant.  He had no perceptual disorders.  He denied suicidal ideation and homicidal ideation.  He reported that his concentration and memory were impaired.  The Veteran described support from his grandmother, grandfather, and parents.  He was motivated, insightful, and goal oriented.  The Veteran was assessed a GAF of 50.  

In August 2007 the Veteran quit his job at FedEx in preparation to being his undergraduate career.  He had minimal symptoms, which included amotivation, depressed mood, fatigue, and sleep disturbance.  He denied any suicidal ideation.  
In October 2007 the Veteran reported getting panic attacks while on campus.  However, he reported that his overall anxiety had lessened and he was doing well in school.

In August 2008 the Veteran reported he had experienced anhedonia every day for the prior two weeks.  He also reported depressed mood, sleep problems, anergia, negative self-image, difficulty concentrating, and some suicidal ideation more than half of the days.  However, he reported that he was not an acute risk to himself and felt that he was very likely to utilize a safety plan if necessary.  In a September 2008 VA treatment record the Veteran reported some passing suicidal ideation, but insisted that he would not act because of the effect on his family.  In an October 2008 VA treatment record the Veteran denied suicidal ideation, but reported that in the past he had some suicidal thoughts, but no intent.

In a November 2008 VA treatment record the Veteran reported that his depression was increasing and he had been experiencing a decrease in motivation.  He reported that he was in school, but was failing a class and was going to reduce his course load.

In an October 2009 VA treatment record, the Veteran reported smooth functioning in school, relationships, and symptoms management.  

On June 4, 2010, the Veteran reported no suicidal ideation, no homicidal ideation, and had no expressed or observed delusions or hallucinations.  However, the Veteran was admitted to inpatient care on June 7, 2010, after reporting increased agitation, restlessness, and flashbacks over the prior month.  The Veteran also reported increased nightmares.  The Veteran's VA therapist felt that the Veteran would benefit from intensive outpatient care.  On June 11, 2010, on discharge from inpatient treatment, the Veteran was given a GAF of 50 and he denied any suicidal ideation or homicidal ideation.  

In a November 2010 VA treatment record, the Veteran reported increased agitation, depression, feelings of guilt about having PTSD, trouble with impulse control, anger, and hypervigilance.  He reported that crowds made him tense, overwhelmed, and irritated and caused his mind to race.  He reported a good relationship with both his father and his mother.  In a later November 2010 VA treatment record, the Veteran reported having a panic attack.

In December 2010 the Veteran reported things were going well, though he stated that he had failed two classes as a result of forgetting to take a test.  He indicated that he had been socializing and had no trouble being around people.  

In a January 2011 VA psychology note the Veteran reported that he was considering inpatient admission.  He stated that his grandmother told him he had been more irritable.  The Veteran's psychologist indicated that inpatient treatment was inappropriate for the Veteran as he was not in danger of hurting himself or anyone else and was not experiencing psychotic symptoms.  The Veteran actively argued for change during the session and was motivated to begin developing a more structured approach to his life as well as exploring the reasons that keep him from being more productive.  

In a February 2011 VA treatment record the Veteran reported things were going well, he was attending school and was engaged in extracurricular activities.  He had a good mood and congruent affect.

The Veteran afforded a VA examination in March 2011.  At the time of the examination, the Veteran had been involved in a six month long-term romantic relationship.  He reported that the relationship was satisfying and enjoyable.  The Veteran was unemployed but was a full-time college student.  He stated that his last employment had ended after eight months, however, secondary to his academic requirements he had been "butting heads" with his boss and had quit.  The examiner reported that the Veteran had four total psychiatric hospitalizations.  The first was shortly after he was discharged from service in January 2005.  He was hospitalized again in fall 2005, then again in 2007, and most recently in June 2010.  The examiner reported that each hospitalization was approximately one week long, and was the result of poor coping skill resulting in suicidal ideation, threat, or plans.  The Veteran reported that he had enrolled in college in the fall of 2010.  The Veteran reported that his symptoms included problems with sleep, hypervigilance, irritability, nightmares, avoidance, and tension.  

The examiner opined that the Veteran's symptoms fell within the upper limits of moderate impairment and noted that there had been some improvement in the frequency of nightmares and interpersonal relationships.  The examiner noted that the Veteran appeared to be able to maintain an adequate level of employment.  The Veteran reported positive relationships with his girlfriend, grandmother, aunt, and siblings.  He reported a troublesome relationship with his father and stepmother.  The Veteran also reported that he was involved in a veterans' club and attended weekly meetings.  The examiner found that the Veteran's social activities appeared to be age-appropriate and within normal limits.  The examiner noted that the Veteran had periods of cutting, but not time frame was reported and the episodes had not required or resulted in medical treatment.  

The examiner observed the Veteran to be neatly and appropriately dressed.  He was able to maintain eye contact.  His speech was generally short, concise, direct, and fragmented.  He was alert and oriented in all spheres and generally able to relate appropriately and adequately.  His affect was congruent to his mood.  His thought process was limited, simplistic, and goal-directed.  There was no evidence of hallucination, psychoses, or delusion.  His memory was reported to be "alright," and he was able to recall one of three items after five minutes, and complete serial sevens.  The examiner noted that suicidal ideation had been present in the past, but neither suicidal ideation nor homicidal ideation was present at the time of the examination.  The Veteran reported poor sleep and denied panic attacks.  The examiner assessed a GAF of 55.  The examiner reported that the Veteran's PTSD or major depressive disorder, alone or in combination, did not appear to definitively interfere with his educational or occupational abilities.  The examiner opined that the Veteran's clinically relevant and identified impairment did not appear clinically significant.

In an April 2011 VA treatment record, the Veteran reported that he had dropped out of school due to poor performance.  He was noted to have a supportive relationship with his grandmother.  He had a good mood and congruent affect.  In a later April 2011 VA treatment record, the Veteran requested an increase in care.  The Veteran's psychologist reported that inpatient care was not warranted and noted that the Veteran's request appeared to be related more to his personality style than his level of symptoms.  

In a December 2011 VA treatment record the Veteran reported that he was having a good semester and was living with his grandmother.  He stated that he was reengaging in school and working on being more active socially.

In March 2012 the Veteran reported that he was having trouble getting motivated for his classes.  

In May 2012, the Veteran voluntarily admitted himself to a VA hospital for intractable insomnia for 24 hours.  The Veteran was admitted in order to adjust his medications.  On admission, the Veteran reported no suicidal ideation and homicidal ideation.  His mood was cheerful.  He described his psychiatric symptoms as inactivity.  He reported that he was going to college.  He had a negative PTSD screen at the time.  The Veteran was able to communicate.  He reported living with his grandmother.  

In a February 2013 VA treatment record the Veteran reported that he was attending college until January 5, 2013, when he left due to an accident.  He also reported that he had four brothers and two sisters, with whom he had regular contact.  He stated that he had several friends and was in regular contact with them.  His verbal communication was intact and his communication was clear.  He reported that he had symptoms including sleep disturbance, memory impairment, hyper alertness, and rage.  On mental status examination, the Veteran was appropriately dressed, his speech was coherent and normal, and his thoughts were well-organized, fluent, and relevant.  He had no delusions, hallucinations, suicidal ideation or homicidal ideation.  He was oriented.  His memory was grossly intact, but no formal assessment was performed.  His judgment was good.

In a March 2013 VA mental health note, the Veteran reported that his life was going well, he was attending college, and he was looking forward to summer school.  

In an August 2013 VA mental health note the Veteran reported limited socialization outside of his home, but lived with his grandmother and got along with her.  He reported some watchfulness.  In a later August 2013 VA treatment record the Veteran reported that he was in relationship.

In a January 2014 statement the Veteran asserted that he had been enrolled in college but was terminated due to poor test scores.  He reported that he was unable to concentrate due to his PTSD.

In July 2014, the Veteran reported poor memory and concentration.  In an August 2014 VA treatment record, the Veteran reported that he was in a good mood and was planning on returning to school, which the Veteran's psychologist felt he was ready to do.

In a January 2015, the Veteran was in a supportive relationship and was thinking of getting married.  The Veteran was working, and volunteering at Veteran's Court.

In a February 2015 VA neuropsychology note, the Veteran reported working between four and 20 hours at Staples as well as attending college.  The Veteran was appropriately dressed, alert and oriented in all spheres.  His speech was normal.  His affect was congruent with his "better" mood.  The Veteran's thought processes were normal, with unremarkable content.  He had no delusions, hallucinations, suicidal ideation or homicidal ideation.

In a July 2015 VA treatment records, the Veteran stated that his relationship with his fiancé was good.  He reported that he was working a security job, but was getting increasingly angry at work, to the point of arguing with his supervisor.  However, he denied any thoughts to harm himself or others.  The Veteran indicated that he was graduating from college, which he did in August 2015.

The Veteran's resume, included in October 2015 VA vocational rehabilitation records, indicated that the Veteran was employed with a police department in 2003; a security service in 2004; FedEx from 2005 to 2007; Circuit City from 2007 to 2008; Home Depot in 2009; a hospital in 2010; a police department in 2012; a Department of Public Safety from 2014 to at least October 2015; and Staples from 2014 to at least October 2015.  His resume also indicated that his relevant educational history included attendance at one college from 2007 to 2009, and a different college from 2010 to 2015.

In an April 2016 VA treatment record, the Veteran reported that he had returned to school for a masters in psychology but was having difficulty focusing.  He was working at a group home at the time.  The Veteran reported anxiety, racing thoughts, and difficulty focusing.  He denied sleep disturbance, nightmares, flashbacks, depression, and sadness.  He stated that he was preparing to get married.  He denied suicidal ideation and homicidal ideation.  

In a November 2016 VA treatment record, the Veteran reported that he was working, but had shifted jobs.  He stated that he had a good relationship with his wife.  

In a July 2017 VA treatment record the Veteran reported that he was working five days a week, including extra hours, and he had a part time job.  He described mild irritability.  He denied aggressive behavior, manic episodes, suicidal ideation and homicidal ideation.

In a November 2017 VA treatment record, the Veteran reported that he was working a lot.  The Veteran also reported that he was doing well in all domains.  His mood was good and he denied suicidal ideation and homicidal ideation.  The Veteran's psychologist reported that the Veteran was stable and staying engaged in life.  
The Veteran was most recently afforded a VA examination in November 2017.  The examiner reported that the Veteran had diagnoses of PTSD, bipolar disorder, and mild neurocognitive disorder due to a TBI resulting from a car accident in spring of 2010.  However, the examiner found that it was possible to differentiate the symptoms attributable to each diagnosis, and indicated that the Veteran's PTSD was productive of recurrent memories and nightmares of combat, avoidance of thoughts and reminders of combat, persistent negative emotions, irritability, hypervigilance, startle response, difficulty concentrating due to hypervigilance, anxiety, and mild memory loss.  Bipolar disorder was productive of manic and depressive episodes in remission since 2013.  Neurocognitive disorder was productive of word finding difficulty.  The Veteran reported that he had been married since 2016 and met his wife in 2014.  He described the relationship as very good, close, and supportive.  He reported that he did not see his friends due to working two jobs.  The Veteran reported working summer jobs in 2012 and 2014, steady employment from September 2014 to the present.  He stated that he had attended college from 2010 to 2015 and had earned a bachelor of arts in criminology.  

The examiner observed the Veteran to be alert and oriented.  The Veteran's dress was casual, neat and appropriate, and his grooming and hygiene were good.  His attention and concentration were good.  The Veteran's mood was dysthymic with constricted range of affect.  His speech was fluent and productive, and his thought process was clear, coherent, and goal directed without evidence of formal thought disorder or psychosis.  The Veteran's judgment and insight appeared average.  The examiner noted that the Veteran's constricted range of affect made it somewhat difficult to establish rapport, but toward the end of exam the Veteran smiled and joked a bit.  The Veteran was cooperative and forthcoming.  He denied suicidal ideation and homicidal ideation.  The examiner opined that the Veteran's overall level of impairment was occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication, and reported that the Veteran's impairment appeared to be due to his PTSD only.  The examiner further opined that the Veteran's PTSD did not preclude employment, explaining that the Veteran had held multiple jobs since his 2011 VA examination and had been working as a security guard since September 2016 and a personal care assistant since October 2017.  The Veteran reported that with one exception, his employment evaluations had been good.  He reported that he had been fired from one position for reasons unrelated to his PTSD.  

Otherwise, in mental status examinations dated in June 2010 through November 2017, the Veteran was fully alert and oriented.  His speech was normal.  His mood was generally good to "ok" with episodic anxiety, irritability, and sadness.  His affect was reactive.  He displayed linear goal oriented thinking and good attention.  He denied suicidal ideation and homicidal ideation, manic or psychotic symptoms.  His insight and judgment were generally described as good or fair.  

	Analysis

Upon careful review and consideration of the evidence of record the Board finds that the objective medical evidence and the Veteran's statements regarding his symptomatology more nearly approximate symptoms associated with a 30 percent disability evaluation productive of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Neither the lay nor the medical evidence of record during this timeframe more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 50 percent disability evaluation or higher based on occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

There is no indication that the Veteran's disability has been characterized by flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

While the Veteran reported panic attacks in January 2005, October 2007, and November 2011, he never indicated, nor is there any suggestion, that these attacks occurred more than once per week.

The Veteran has reported some difficulty with his memory.  See, e.g., VA treatment record dated in March 2007, February 2013, and February 2014.  The January 2005 VA examiner noted some difficulty with short term memory and the November 2017 VA examiner noted mild memory loss.  In December 2010 the Veteran reported that he had forgotten to take a test; however, this appears to be an isolated report.  On the other hand, during the March 2011 VA examination the Veteran stated his memory was "alright," and the Veteran was able to maintain consistent employment as well as complete academic course work and earn a college degree.  Therefore, while there was one instance of the Veteran forgetting to complete a task, there is no indication that the Veteran's memory impairment was more than mild for the duration of the appeal period.  

The Veteran also reported brief periods of disturbances in motivation in mood.  For example, amotivation was noted in VA treatment records dated in April 2004, August 2007, and November 2008.  In March 2014, the Veteran reported trouble getting motivated for his classes.  However, in contrast, in March 2007 the Veteran reported he was motivated, and in January 2011 the Veteran reported that he was motivated to develop a more structured approach to his life.  Moreover, the Board again notes the Veteran was able to complete course work and earn a Bachelor of Arts degree in 2015, indicating that while the Veteran may have had some periods of difficulty with motivation, it did not lead to reduced reliability or productivity. 

The Board recognizes that the Veteran endorsed suicidal ideation in January and September 2005, and August and September 2008.  The Veteran voluntarily admitted to inpatient treatment in January 2005 and September 2005 after reporting suicidal ideation with an active plan.  However, other than those discreet reports, the Veteran consistently denied any suicidal ideation and does not appear to have had either sustained duration or effect on his overall functioning.  

The Veteran was admitted to in patient care for four days in June 2010 after reporting increased agitation, restlessness, and flashbacks over the prior month.  However, this was an isolated incident.  Likewise, the Veteran was admitted to a VA hospital for intractable insomnia for 24 hours; however, treatment records indicate that the Veteran was admitted in order to adjust his medications, not due to an increase in his PTSD symptoms.  

Finally, while not dispositive, the Veteran was generally assessed GAF scores ranging from 51 and 70, indicative of moderate to mild symptoms.  On two occasions, in March 2007 and June 2010, the Veteran was assessed with a GAF of 50, indicative of severe symptoms.  However, the symptoms otherwise described in the evidence of record do not meet the criteria for a 50 percent rating.

Therefore, while the Veteran did at times have some moderate to severe PTSD symptomatology, when viewing the evidence of record in its entirety, his overall symptomatology has been generally mild, with no evidence of significant interference with his social and occupational life.  With few brief exceptions, the Veteran has remained employed or in school for the entire period on appeal.  During the most recent VA examination, the Veteran reported that with one exception, his employment evaluations were good, and he had been fired from one position for reasons unrelated to his PTSD.  He was able to earn a bachelor of arts in 2015.  He has maintained a good relationship with his family.  The Veteran has reported that he has generally been active socially with some brief periods of isolation.  During the appeal period he was in a number of long term relationships that he described as good.  He has been in his current relationship since 2014 and was married in 2016 and described the relationship as very good, close, and supportive.  

In summary, the evidence of record shows that a disability rating of 30 percent, but no higher, is warranted for the Veteran's PTSD.  A 30 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms and is based on all of the evidence of record.  See 38 C.F.R. § 4.126(a).  While the Board acknowledges that the Veteran has exhibited some of the factors contemplated by a higher rating, such as disturbances in motivation and occasional suicidal ideation, his overall symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's symptoms appear consistent with no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the criteria for a finding of a 50 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Entitlement to a TDIU

After a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

The Veteran's only service-connected disability is PTSD, rated as 30 percent from December 10, 2004.  For the relevant period on appeal, the Veteran's combined evaluation for VA compensation has been 30 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, entitlement to a TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

In February 2007 the Veteran reported that he was let go from Circuit City because his sales were low, but there was no assertion that his PSTD symptoms played a role, and during the November 2017 VA examination he reported that he had been fired for reasons unrelated to his PTSD.  In a March 2008 VA treatment record the Veteran reported that his feelings of depression, fatigue, negative self-image, concentration difficulties, and anhedonia made it difficult for him to work; however, there was no assertion that the Veteran had stopped working.  

The Veteran reported one incidence of unemployment during the March 2011 VA examination, but stated that he was a full-time college student at the time.  In an April 2011 VA treatment record the Veteran reported that he had dropped out of school due to poor performance; however, there was no assertion that his PTSD symptoms contributed to his decision.  

In a January 2014 VA treatment record the Veteran reported that he had been terminated from college due to poor test scores and indicated that he had been unable to concentrate due to his PTSD.  However, according to his resume, as noted above, he was still working for the Department of Public Safety at the time.  

Otherwise, the Veteran has consistently reported that he was working or taking college courses during the entire period on appeal.  As of his most recent November 2017 VA examination, he was working two jobs.  

Thus, as the record of evidence does not suggest that the Veteran has been rendered unemployable by reason of service-connected disabilities at any time during the pendency of the appeal, the Board is not required to submit his claim to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


